United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
OFFICE OF INSPECTOR GENERAL,
Fort Lauderdale, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2203
Issued: February 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2007 appellant filed a timely appeal of a decision of the Office of
Workers’ Compensation Programs dated May 31, 2007 which denied merit review. Because
more than one year has elapsed between the last merit decision of the Office, dated May 31,
2006, and the filing of this appeal pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated December 8, 2005,
the Board found the case not in posture for decision.1 The case was remanded to the Office for
further medical development on the impairment to appellant’s right upper extremity. The facts
and law of the previous Board decision are incorporated herein by reference.
On January 16, 2006 the Office referred appellant to Dr. Melvin M. Grossman, a Boardcertified neurologist, for a second opinion evaluation regarding her right upper extremity
impairment. By report dated January 30, 2006, Dr. Grossman advised that appellant had an eight
percent whole person impairment. In a February 22, 2006 report, he advised that she had a 21
percent right upper extremity impairment. An Office medical adviser subsequently determined
that Dr. Grossman’s findings were contradictory.
On April 20, 2006 appellant was referred to Dr. Morton S. Corin, also Board-certified in
neurology, for a second opinion evaluation. By report dated May 8, 2006, he found that
appellant had no ratable impairment under the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment.
By decision dated May 31, 2006, the Office found that appellant was not entitled to a
schedule award greater than the nine percent previously received.2
In a letter dated May 31, 2006, appellant complained about her examination by
Dr. Corin.3 On May 18, 2007 she requested reconsideration, arguing that, as Dr. Corin did not
conduct a thorough examination, his report should not constitute the weight of the medical
evidence.
In a May 31, 2007 decision, the Office denied appellant’s reconsideration request.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.5 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
1

Docket No. 05-1569 (issued December 8, 2005). Appellant, then a 48-year-old special agent, sustained an
employment-related median neuropathy of the right upper extremity on October 26, 1999. By decision dated
June 10, 2005, she was granted a schedule award for a nine percent impairment of the right upper extremity.
2

Supra note 1.

3

Appellant noted that she had changed her address to 5900 Old Ocean Boulevard, #B-5, Ocean Ridge, Florida
33435.
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8128(a).

2

one of the standards described in section 10.606(b)(2).6 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; or (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.7
Section 10.608(b) provides that when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.8
ANALYSIS
The only decision before the Board in this appeal is the decision of the Office dated
May 31, 2007 denying appellant’s application for review. Because more than one year had
elapsed between the date of the Office’s most recent merit decision dated May 31, 2006 and the
filing of her appeal with the Board on August 30, 2007, the Board lacks jurisdiction to review the
merits of her claim.9
The Board notes that a claimant may seek an increased schedule award if the evidence
establishes that he or she sustained an increased impairment at a later date causally related to an
employment injury.10 Office procedures state that claims for increased schedule awards may be
based on an incorrect calculation of the original award or new exposure.11 However, in a case
such as this where appellant is merely asserting that the original award was erroneous based on
her medical condition at that time and submits no additional medical evidence, the request is
considered a request for reconsideration.12
With her May 18, 2007 reconsideration request, appellant argued that Dr. Corin’s report
should not be given weight. While reopening a case may be predicated solely on a legal premise
not previously considered, such reopening is not required where the legal contention does not
have a reasonable color of validity.13 The Office has the authority to order examinations of an
injured employee as frequently and at such times and places as may be reasonably required.14
6

20 C.F.R. § 10.608(a).

7

20 C.F.R. § 10.608(b)(1) and (2).

8

20 C.F.R. § 10.608(b).

9

20 C.F.R. § 501.3(d)(2).

10

Rose V. Ford, 55 ECAB 449 (2004).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.7(b) (November 1998).
12

Rose V. Ford, supra note 10.

13

See Elaine M. Borghini, 57 ECAB ____ (Docket No. 05-1102, issued May 3, 2006).

14

See 5 U.S.C. § 8123(a); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Second Opinion
Examinations, Chapter 3.500.3 (March 1994).

3

Appellant submitted no evidence to support her contentions regarding Dr. Corin, and the record
does not support that his examination or report should not be considered. Her argument
therefore does not have a reasonable color of validity.15 Appellant did not allege or demonstrate
that the Office erroneously applied or interpreted a specific point of law, or advance a relevant
legal argument not previously considered by the Office. Consequently, she was not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(2).16
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no additional evidence. As she did not submit relevant and pertinent new evidence not
previously considered by the Office, she was not entitled to a merit review under this
requirement, and the Office properly denied her reconsideration request.17
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 31, 2007 be affirmed.
Issued: February 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See Elaine M. Borghini, supra note 13.

16

20 C.F.R. § 10.606(b)(2).

17

Id.

4

